Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with D. Scott Moore (Reg. No. 42,011) on 10/29/21.

The application has been amended as follows: 
Amend claim 1:
At line 14: change “one or more types of data use restrictions” to “two or more types of data use restrictions”
At line 15: change “the one or more types of data use restrictions” to “the two or more types of data use restrictions”

Amend claim 9:
At line 17: change “one or more types of data use restrictions” to “two or more types of data use restrictions”
At line 18: change “the one or more types of data use restrictions” to “the two or more types of data use restrictions”

Amend claim 17:
At line 20: change “one or more types of data use restrictions” to “two or more types of data use restrictions”
At line 21: change “the one or more types of data use restrictions” to “the two or more types of data use restrictions”

Allowable Subject Matter
Claims 1-21 and 27-28 (now renumbered as claims 1-23) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, and 17 are directed to a health care information system configured to control access to a data projection, a method implemented by a health care information system for controlling access to a data projection, and a computer program product of a health care information system for controlling access to a data projection, the computer program product comprising at least one non-transitory computer-readable storage medium having computer- executable program code portions stored therein.
The closest prior art of record, Gilmore et al. (US 2006/0080316 A1), Mathur et al. (US 2009/0187585 A1), Staib et al. (US 2013/0297224 A1), and Kean (US 2005/0137986 A1) teach a first memory device comprising a file store configured to store a plurality of data elements, wherein at least some of the data elements comprise readings of one or more patient parameters; processing circuitry configured to: decrypt the plurality of data elements using one of a plurality of paired public and private keys, the plurality of paired public and private keys being rotated over time; assemble the data projection from the plurality of data elements by combining a plurality of data elements to create the data projection, wherein the data projection is based upon an analysis or other processing of the plurality of data elements, and wherein at least some of the data elements have different data use 
EP 1193588 A2 reference teaches data is accessed using a security restriction defined by the custom data type.
“An Algebra for Composing Access Control Policies” non-patent literature reference teaches combining security policies. 
However, the closest prior art of record does not teach or fairly suggest: determine a combined data use restriction for the data projection based upon the data use restrictions of the data elements from which the data projection is assembled, wherein the combined data use restriction is the most restrictive data use restriction (of the identified two or more types of data use restrictions), and wherein the combined data use restriction is different than the data use restriction of one or more data elements from which the data projection is assembled.
Dependent claims 2-8, 10-16, 18-21, 27, and 28 incorporate the allowable subject matter of their respective independent claims, through dependency, and are also allowable for the same reasons.

Regarding subject matter eligibility concerns under 35 U.S.C. 101, independent claims 1, 9, and 17 provide a technical improvement. By utilizing different types of memory devices that are tailored to efficiently store a particular type of data, the performance of the health care information system and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LENA NAJARIAN/Primary Examiner, Art Unit 3686